[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               APRIL 19, 2007
                                No. 06-14864                 THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                  D. C. Docket No. 06-00032-CR-ORL-18-KRS

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                     versus

NEALLY CUNNINGHAM,
a.k.a. Neally Cunningham, Jr.,
a.k.a. Nealey Cunningham, III,
a.k.a. Nealy Cunningham, III,

                                                     Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (April 19, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Neally Cunningham appeals his convictions for possession with intent to

distribute crack cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(C). Cunningham also

argues that his trial counsel was constitutionally ineffective. We decline to review

the ineffective assistance claim, and we affirm Cunningham’s convictions.

      At trial, the government presented police testimony that, on February 25 and

26, 2006, police conducted two controlled buys of crack cocaine from

Cunningham. On both occasions, a confidential informant called Cunningham to

arrange for the transaction, and police watched while the informant gave

Cunningham money and Cunningham gave something to the informant. The

informant later gave the police a quantity of crack cocaine. Police testified that

they searched the informant’s car before each transaction and followed the

informant to ensure that the informant did not make contact with anyone else.

Although both times the informant wore an audio transmitting device, the

transactions were not recorded, and the confidential informant did not testify. The

district court denied Cunningham’s motion for a judgment of acquittal, and the jury

convicted Cunningham of two counts of possession with intent to distribute crack

cocaine.

      We review de novo the sufficiency of the evidence, and view the evidence in

the light most favorable to the government to determine whether a reasonable jury



                                           2
could conclude that the evidence establishes guilt beyond a reasonable doubt.

United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006), petition for cert.

filed (U.S. Mar. 27, 2007) (No. 06-10433). We review de novo a claim that

counsel was constitutionally ineffective. Jones v. Campbell, 436 F.3d 1285, 1292

(11th Cir.), cert. denied, 127 S. Ct. 619 (2006).

      Cunningham argues that the lack of audio recordings of the controlled buys

and the confidential informant’s failure to testify establish that a reasonable jury

could not have convicted him. We disagree. Our review requires us to make all

credibility determinations in favor of the verdict, so we must credit the police

testimony about the controlled buys, including the testimony that police searched

the informant’s car before the transactions and that the informant had no contact

with anyone else. The jury could reasonably conclude from that testimony that

each of the elements of the offense were present: knowledge from Cunningham’s

participation in the transaction, possession from the observation of the police that

Cunningham gave something to the informant, and intent from Cunningham’s

actual distribution of the drugs. See United States v. Gamboa, 166 F.3d 1327,

1331 (11th Cir. 1999) (stating the three elements of the offense).

      We decline to review Cunningham’s claim that his trial counsel was

constitutionally ineffective for failing to request a “missing witness” jury



                                           3
instruction. “Except in the rare instance when the record is sufficiently developed,

we will not address claims for ineffective assistance of counsel on direct appeal.”

United States v. Verbitskaya, 406 F.3d 1324, 1337 (11th Cir. 2005), cert. denied,

126 S. Ct. 1095 (2006). Because Cunningham did not raise this issue in the district

court, the record is not complete enough for us to rule on this claim at this time.

      Cunningham’s convictions are

      AFFIRMED.




                                           4